277 So. 2d 814 (1973)
Edgar SCHRAUB and Shirley Schraub, His Wife, Appellants,
v.
Roger CHAREST, Appellee.
No. 72-720.
District Court of Appeal of Florida, Third District.
May 15, 1973.
Rehearing Denied June 11, 1973.
Myers, Kaplan, Porter, Levinson & Kenin, E. Bruce Alexander and Thomas R. Spencer, Jr., Miami, for appellants.
Caidin, Rothenberg, Kogan & Kornblum, Miami, for appellee.
Before PEARSON, CHARLES CARROLL and HENDRY, JJ.
PER CURIAM.
On this appeal, the appellant-landowner, who was the defendant in the trial court, appeals a judgment declaring that the appellee is entitled to an equitable lien upon appellant's property. The main thrust of the appeal is that facts sufficient to create *815 an equitable lien are not established. Our review of the record convinces us that the dealings between the parties disclose the essential elements of fraud and misrepresentation necessary in order to establish an equitable lien in favor of the supervisor-laborer who was the plaintiff in the cause. See Merritt v. Unkefer, Fla. 1969, 223 So. 2d 723; Crane Co. v. Fine, Fla. 1969, 221 So. 2d 145.
We find no merit in appellee's cross-assignment of error for attorney's fees.
Affirmed.